Citation Nr: 0503406	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-29 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of fractured right scapula.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to March 10, 1998.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from March 10, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active duty from February 1968 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 
10 percent evaluation for anxiety neurosis, claimed as 
headaches and residuals of head injury; and a noncompensable 
(zero percent) rating for residuals of a fracture of the 
right scapula.  

During the pending appeal, there was a change of diagnosis as 
to the veteran's neuropsychiatric condition and, in an August 
1997 rating decision, it was characterized as PTSD with 
history of anxiety neurosis claimed as headaches and 
residuals of head injury.  

Also during the pending appeal, the evaluation of the 
veteran's service-connected PTSD was increased from zero to 
30 percent disabling effective from March 10, 1998, in a 
supplemental statement of the case (SSOC) issued in June 
2002.  The evaluation of the veteran's service-connected 
residuals of a fracture of the right scapula was increased 
from zero to 10 percent in a May 2004 rating decision 
effective from October 1995.  In AB v. Brown, 6 Vet. App. 35 
(1993), however, the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.  

The claim was remanded in June 2003 for review as to whether 
all the essential evidence needed to consider this claim had 
been obtained, and for issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
SSOC issued in June 2002.  


FINDINGS OF FACT

1.  The competent and probative evidence reveals that the 
residuals of fractured right scapula are pain, tenderness, 
some stiffness and mild limitation of motion of the right 
shoulder.    

2.  The competent and probative medical evidence of record 
does not show that, prior to March 10, 1998, the veteran's 
PTSD symptomatology resulted in a reduction in initiative, 
flexibility, efficiency, and reliability levels so as to 
produce definite impairment.  He was depressed but his 
memory, concentration, and attention span were essentially 
unimpaired.  A GAF score of 60, reflecting mild symptoms, was 
assigned.    

3.  The competent and probative medical evidence of record 
does not show that since March 10, 1998, the veteran's PTSD 
symptomatology has resulted in a reduction in initiative, 
flexibility, efficiency, and reliability levels so as to 
produce considerable industrial impairment.  His symptoms 
have included flattened affect and difficulty in establishing 
and maintaining effective work and social relationships, but 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of fractured right scapula are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 5203 (2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for PTSD prior to March 10, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996); 4.130, Diagnostic Code 9400 (2004).

3.  The criteria for a disability evaluation in excess of 30 
percent for PTSD since March 10, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996); 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in October 1995.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in June 2002, the RO informed the appellant 
of the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed August 1997 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) dated in June 2002, May 2004, and July 2004 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's representative 
contends that remand directives for two VA examinations to be 
conducted had not been completed and that, therefore, the 
claim must be remanded for said examinations.  Our review 
finds, however, that the Remand directives in the June 2003 
Remand did not contain a request for examinations.  The June 
2003 Remand contained a discussion of how, in accordance with 
an internal development memorandum, arrangements were made 
for the veteran to have a VA psychiatric examination and a VA 
orthopedic examination.  These were conducted in March and 
April 2003, and the reports were attached to the claims file.  
Prior to the Board's determination, however, in light of new 
judicial precedent, Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Board 
was compelled to remand the case to the RO for review.  The 
June 2003 Remand directives included review of the Board's 
development action and review of the evidence since the June 
2002 SSOC.  As the requested examinations had been conducted 
and the reports reviewed by the RO, we do not find that a 
Remand for VA examinations is needed.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent Legal Criteria

A.  Increased ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2004).

B.  Impairment of disabilities involving the shoulder and arm

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted where there is limitation of motion of 
either the major or minor arm at shoulder level.  Limitation 
of motion of the major arm to midway between the side and 
shoulder level warrants a 30 percent evaluation; and motion 
of the major arm limited to 25 degrees from the side warrants 
a 40 percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5203, provides criteria 
for rating impairment of the clavicle or scapula.  For the 
major shoulder or arm, a 10 percent rating is warranted for 
malunion of the clavicle or scapula or for nonunion without 
loose movement.  A 20 percent rating is warranted for 
nonunion with loose movement or for dislocation of the 
clavicle or scapula.  The disability may be rated on 
impairment of function of contiguous joint.  

Normal forward elevation of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees and normal internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.

C.  Evaluation of mental disorders

The laws and regulations governing the evaluation of mental 
disorders were amended, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.

The retroactive reach of that regulation, under 38 U.S.C.A. § 
5110(g) (West 2002), can be no earlier than the effective 
date of the change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in effect prior to November 7, 1996, provided 
a 10 percent evaluation for PTSD when the disorder was 
manifested by less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation is warranted for post-traumatic stress 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code (DC) 9411 (1996).

The term "definite" is in the "old" rating criteria for a 
30 percent rating.  VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by that 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  They replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of  
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation. 

The amended regulations provide that a 10 percent disability 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms controlled 
by medication.  A 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

III.  Residuals of fracture of the right scapula

A.  Factual background

In October 1995, the veteran requested an increase in 
service-connected disability benefits and claimed that he had 
been suffering with neck, shoulder, and back pains for 
approximately one year.  The veteran had been granted service 
connection for residuals of fracture of the right scapula in 
a rating decision issued in December 1970.  A ten percent 
evaluation was assigned effective from October 1970.  

After review of outpatient treatment records the 10 percent 
evaluation was confirmed and continued in an October 1973 
rating decision.  Based upon findings of a VA Compensation 
and Pension (C&P) examination in November 1975, in a January 
1976 rating decision, the RO assigned a zero percent 
evaluation effective from April 1976.  

At a VA C&P examination of joints in December 1995, the 
veteran complained of pain in the right shoulder.  On 
examination for miscellaneous neurological disorders, also in 
December 1995, the veteran reported sustaining an injury to 
his left shoulder in 1969.  The clinical findings noted 
decreased sensation to pin prick at the right.  The diagnoses 
were post-traumatic headaches and "rule out" left cervical 
radiculopathy (C5-6).  In an August 1996 rating decision the 
RO confirmed and continued a zero percent evaluation for 
residuals of fracture of right scapula.

On VA examination of joints in January 1997, a history of 
right shoulder trauma in service was noted.  He was last seen 
for treatment over one year earlier.  He complained of 
intermittent right-sided neck and shoulder pain but was not 
on any medication.  He was right-handed.  Clinical findings 
were that range of motion was within normal limits except for 
mild bilateral limitation of lateral rotation of 35 degrees 
on the right, there was normal range of motion of the 
shoulder, motor power was within normal limits throughout, 
and no cervical paraspinal tenderness on palpation.  The 
right shoulder was neurologically intact.  X-rays of the 
right scapula and shoulder were negative.  No diagnosis of 
the right scapula and shoulder was provided.  

In an August 1997 rating decision, the RO confirmed and 
continued a zero percent evaluation for residuals of fracture 
of the right scapula.  

On VA C&P examination of bones in March 2003 the examiner 
indicated that the claims file had been reviewed and evidence 
found of right scapula fracture in July 1970 during military 
service.  He was discharged from a hospital with a diagnosis 
of status post linear right scapular fracture.  Since 
discharge he had been seen at a VA facility, and the last 
time had been about one year earlier.  His right shoulder 
symptoms were intermittent pain, stiffness, swelling, 
locking, and numbness.  He used aspirin for relief.  His 
symptoms were precipitated with right upper extremity 
activities and at night.  He was employed as a porter, which 
sometimes aggravated his pain.  There was no finding of 
deformity, angulation, false motion, shortening, malunion, 
non-union, loose motion, or false joint.  There was 
tenderness at the superior right shoulder.  There was no 
ankylosis.  March 2003 X-rays of the right shoulder/scapula 
were within normal limits.  The diagnosis was residuals after 
old healed linear fracture of the right scapula.  

The veteran was also afforded a VA C&P examination of joints 
in March 2003.  The dominant upper extremity was his right.  
Range of motion findings of the right shoulder were zero to 
175 degrees of forward flexion, zero to 175 degrees of 
abduction, zero to 90 degrees of external rotation and zero 
to 80 degrees of internal rotation.  There was some stiffness 
on the right.  The motion was painful after a few push-ups 
and additionally limited by pain and lack of endurance.  A 
diagnosis of the right shoulder/scapula was not provided.  

B.  Analysis

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his right shoulder is considered the major extremity.  
A 10 percent rating has been assigned under DC 5203, for 
impairment of the scapula.  

A rating in excess of 10 percent for the veteran's right 
scapula disability is not warranted.  The evidence of record 
shows that the fracture is well healed.  Malunion, nonunion, 
with or without loose movement, or dislocation is not shown.  
In addition, the evidence does not show that right shoulder 
motion was limited to shoulder level, to midway between the 
side and shoulder level or to 25 degrees from the side.  
Specifically, flexion was to 175 degrees, which is above 
shoulder level and abduction, (motion from the side) was to 
175 degrees, just short of full.  External rotation was 
normal and internal rotation lacked 10 degrees of normal.  
Thus, the clinical findings do not support a finding of 
disability sufficient to justify a 20 percent, or higher, 
rating.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  Functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the effect of right shoulder pain is included 
in the assigned 10 percent rating.  VA examination reports 
reflect his complaints of right shoulder pain for which he 
used aspirin for relief.  Right shoulder pain was noted after 
a few push-ups on VA examination in March 2003 and the 
clinical findings showed tenderness and some stiffness of the 
right shoulder.  However, there is no objective evidence that 
right shoulder pain limited flexion or abduction of the right 
shoulder to any significant degree.  There is no basis for 
the assignment of a rating in excess of 10 percent.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

The Board has considered evaluating the veteran's service-
connected right scapula disability under other diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5202, provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  The 
record is negative for a diagnosis of any pathology set forth 
under DC 5202, therefore the Board finds that DC 5202 is not 
applicable.  Similarly, Diagnostic Code 5200 (for ankylosis 
of the scapula and humerus) is not applicable, as ankylosis 
is not shown. 

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected residuals of fracture of the 
right scapula, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (old and new versions).  
Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his residuals of fracture of the right scapula.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  PTSD

A.  Factual background

As discussed above, the veteran was initially granted service 
connection for anxiety neurosis, claimed as headaches and 
residuals of a head injury, in a rating decision issued in 
December 1970.  A 10 percent evaluation was assigned 
effective from October 1970.  

After review of outpatient treatment records, the 10 percent 
evaluation was confirmed and continued in an October 1973 
rating decision.  Based upon findings shown at a VA C&P 
neuropsychiatric examination in November 1975, the RO 
confirmed and continued the 10 percent evaluation in a 
January 1976 rating decision.  

After the veteran's claim for increase in his service-
connected disabilities was received in October 1995, he was 
afforded a VA C&P neurological disorders examination in 
December 1995.  The veteran reported that in 1969 he was in 
an explosion in Vietnam and was pinned under a truck, 
sustaining head lacerations and left shoulder injury.  He had 
some generalized throbbing headache with no aura, 
photophobia, or vomiting.  There was some left shoulder pain 
radiating to the neck and low back.  The clinical findings 
were reported.  The assessment was post traumatic headaches 
and rule out left cervical radiculopathy (C5-6).  

The veteran was afforded a VA C&P mental disorders 
examination in December 1995.  He provided a history of 
occurrences in service and post service, which included that 
in 1994 he had hurt his neck and shoulder but an MRI was 
negative.  He also complained of headaches which occurred two 
to three times a month.  Clinical findings were that the 
veteran was oriented times three.  He was well groomed, 
cooperative and responsive during the interview.  He was able 
to do calculations and his fund of information was good.  His 
capacity to concentrate and his attention span were 
unimpaired.  His affect was mobile and appropriate to thought 
content.  Associations were firm and relevant.  The presence 
of delusions and/or hallucinations were not elicited.  His 
recent and remote memory were essentially unimpaired.  The 
diagnosis was depressive disorder not otherwise specified and 
the Global Assessment of Functioning (GAF) score was 60.  In 
an August 1996 rating decision the RO confirmed and continued 
a 10 percent evaluation.

The veteran submitted information regarding PTSD stressors 
that occurred in service.  He was provided a VA C&P mental 
disorders examination in October 1996, at which he related 
his service history including stressors that occurred while 
he served in Vietnam.  He was not in psychiatric treatment 
and not on any medication.  He had worked for one company for 
24 years until he lost his job due to downsizing of the 
company but had started a new job in September 1996.  He 
complained of feeling depressed, nervous, and at times having 
panic spells lasting for an hour or less.  He had felt 
constantly depressed since being downsized out of his job.  
During bad spells of depression he would not talk for days.  
His physical complaints were of brief lightheadedness and 
headaches.  

Clinical findings were that his speech was logical and 
coherent.  He was alert, calm, and cooperative.  He generally 
was somber and appeared mildly depressed.  Hypomanic episodes 
were not elicited.  The veteran denied fears, visions, or 
voices, or that people talked behind his back.  Sometimes 
when he was home alone he thought he heard something or 
something flashed by.  His energy was good but he had no 
enthusiasm for extracurricular activities.  He tried to 
control his temper.  He was not restless but was impatient 
and had trouble concentrating.  His sleep was good to fair.  
The pertinent diagnosis was PTSD.  The examiner's overall 
impression was that the veteran had PTSD and associated 
chronic depression from his Vietnam experiences.  The loss of 
his job a year earlier had intensified his symptoms.  He had 
never had psychiatric treatment.  His psychiatric incapacity 
was mild to moderate. 

The veteran was also afforded a VA C&P neurological 
examination in October 1996.  He related a history of 
headaches for 20 years, worse for the last 10 years.  
Holocephalic headaches occurred three times a month and 
lasted 4 to 5 hours.  They were throbbing more than aching.  
He worked during the headaches.  He said that, during the 
last 10 years, he had occasionally he felt lightheadedness 
with or without headaches, approximately four times a year, 
lasting a few seconds.  The diagnosis was tension/vascular 
headaches, with etiology of vascular not clear.  The 
examination was otherwise normal.

In a rating decision in August 1997, the RO confirmed and 
continued the 10 percent evaluation for PTSD with history of 
anxiety neurosis, claimed as headaches and residuals of head 
injury.  

The veteran was afforded a VA C&P examination for 
neurological disorders in March 1998.  He related a history 
of head trauma in 1969 with onset of headaches in 1970's.  
His headaches were often associated with neck pain.  It was 
noted that the neck pain might exist independently and 
involved the posterior shoulders without arm radiation.  The 
headaches occurred two times per week, lasting hours, were 
disabling, and required him to leave work.  He could not 
recall when his neck aches began.  The clinical findings were 
normal except for some tenderness over C5-6, C7-T-1 facets 
bilaterally.  The diagnosis was tension headaches, possibly 
with a secondary cervicogenic component, status post trauma 
in 1969; and lower cervical facet syndrome.  The examiner 
stated that the headaches were secondary to the 1969 trauma.    

The veteran was afforded a VA C&P mental disorders 
examination in March 1998.  The examiner noted that the claim 
file was reviewed at the time of the examination.  Reference 
was made to earlier examination reports, in December 1995 and 
October 1996, which were to be considered as part of the 
March 1998 examination.  

The veteran was working part time with no significant 
problems at work.  He lived with his wife and had occasional 
contact with two grown daughters who lived outside of the 
home.  He spent his free time alone watching television and 
denied having friends.  He was unhappy with his job 
situation.  He denied having had psychiatric 
hospitalizations, psychiatric treatment, or psychiatric 
medications.  Clinical findings were that the veteran was 
neatly dressed and groomed, his speech was logical and 
coherent, and he appeared to be mildly to moderately 
depressed.  He felt depressed most of the day nearly every 
day, his sleep varied, and he had crying spells a lot of the 
time.  He described having nightmares occasionally with 
Vietnam content, had rare flashbacks, and had recurrent 
intrusive thoughts of Vietnam.  He was socially isolated and 
irritable, and had angry outbursts.  He was positive for 
startle response.  He was jumpy and nervous and had 
difficulty concentrating.  The examiner was not able to 
elicit any manic episodes.  

In addition, the veteran thought that he had panic attacks 
that happened quite frequently, mostly when he was returning 
home after a day of work.  He denied any past suicide 
attempts, suicidal ideation, auditory or visual 
hallucinations or history of hallucinations.  The diagnosis 
was PTSD and panic disorder without agoraphobia.  The GAF 
score was 53.  The examiner's impression was that the veteran 
suffered from PTSD as well as a panic disorder without 
agoraphobia and an underlying chronic depression.  The 
examiner believed that the depression was associated with his 
PTSD, not necessarily a separate diagnosis.  The veteran's 
psychiatric impairment was rated as moderate.  The examiner 
believed that the veteran was able to continue working given 
psychiatric treatment.  It was recommended that he seek 
psychiatric treatment.  

Based on the March 1998 examination findings, the RO assigned 
a 30 percent evaluation effective March 1998.  

The veteran's spouse submitted a lay statement in November 
2002 with her observations of the veteran's symptoms and 
effect on daily activities.  

The veteran was afforded a VA C&P PTSD examination in April 
2003.  He provided a history of events in Vietnam.  He had 
frequent nightmares of explosions, startles easily with loud 
noises, avoids people and cannot deal with crowds.  He went 
to a PTSD group in 2002 one time but did not like it and did 
not go back.  He said he had never seen a psychiatrist and 
had never been medicated.  He had two to three serious 
depressive episodes a year with frequent suicidal ideation.  

The April 2003 clinical findings were that the veteran was an 
alert, fully oriented male who had no loosening of 
associations, flight of ideas, or tangential or 
circumstantial thinking.  He had no current suicidal ideation 
or homicidal ideation.  There were positive flashbacks 
(auditory and visual hallucinations) to scenes of combat in 
Vietnam as noted.  His mood was anxious, depressed; affect 
was blunted.  His remote and recent memory were intact.  His 
insight and judgment were not grossly impaired.  The 
diagnosis was PTSD due to combat-related stresses.  The GAF 
score assigned was 65.  He was advised that medication would 
help with the PTSD symptoms and was encouraged to seek out 
help.  

VA outpatient treatment records show that the veteran was 
evaluated in June 2004 for treatment with a PTSD clinical 
team.  He had complaints of insomnia, nightmares, intrusive 
memories, and depressed mood.  He left his last job in 
November because of confrontations.  He was cooperative and 
reasonable.  His affect was congruent with depressed mood.  
He had no hallucinations.  He saw shadows at night and kept 
lights on to avoid them.  His thought process and association 
were normal and coherent with no unusual thought content.  
His speech was of normal rate and rhythm.  His language was 
intact.  His judgment was good.  There was no suicidal or 
violent ideation.  He was alert and attentive.  His attention 
span and concentration were intact and his memory was intact.  
The diagnosis was chronic PTSD.  The GAF score was 50.  

A lay statement was received from the veteran's spouse with 
her observations as to the veteran's symptoms.
B.  Analysis

The veteran contends that his social and industrial 
impairment are greater than the levels contemplated by the 
assigned ratings.  The Board has considered whether the 
veteran is entitled to a disability rating greater than 10 
percent prior to March 10, 1998, and greater than 30 percent 
since March 10, 1998.  

As noted above, during the pendency of the veteran's claim 
and appeal changes were made to that portion of the Rating 
Schedule that addresses mental disorders, including 
Diagnostic Code 9400.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, 
as amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  These changes became effective on November 6, 1996.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new rating criteria, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Global Assessment of Functioning (GAF) Scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM-
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2004).  The Court of 
Appeals for Veterans Claims, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.

In this case the veteran has a 10 percent rating prior to 
March 10, 1998.  For the period prior to November 7, 1996, 
only the old rating criteria will be considered.  Pursuant to 
Kuzma, Karnas, and the above-cited opinions of the General 
Counsel, the Board will consider under the old and new 
regulations as to whether an evaluation in excess of 10 
percent is warranted for the period from November 7, 1996, to 
March 10, 1998, and in excess of 30 percent for the 
subsequent period since March 10, 1998.  

The Board finds that under the old regulations an evaluation 
in excess of 10 percent prior to March 10, 1998, is not 
warranted.  The probative medical evidence shows that the 
veteran's disability picture more nearly approximates the 
criteria of mild social and industrial impairment, not the 
criteria of definite social and industrial impairment due to 
the PTSD symptomatology.  As noted above, definite is defined 
as "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  

At a VA examination in December 1995, the veteran was 
oriented in all three spheres, without impairment of 
concentration or attention span, and with mobile affect 
appropriate to thought content.  His memory was essentially 
unimpaired.  The GAF was 60, which reflects moderate symptoms 
close to mild.  When examined in October 1996, he was 
working, although he had been downsized from a job where he 
had worked for 24 years.  He was impatient, had trouble 
concentrating, and had chronic depression, but had not been 
in psychiatric treatment and was not on any medication.  The 
veteran's psychiatric incapacity was assessed as mild to 
moderate.  The foregoing medical evidence does not suggest 
that the veteran's symptomatology resulted in a reduction in 
initiative, flexibility, efficiency, and reliability levels 
such as to produce definite impairment.  

In addition, for the period from November 7, 1996, to March 
10, 1998, entitlement to a 30 percent rating under the 
revised regulations is not shown.  Although at the October 
1996 examination depression was a symptom of PTSD and the 
veteran complained of panic spells of short duration, the 
evidence does not show occupational and social impairment due 
to other symptoms shown in the criteria for a 30 percent 
rating such as anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  The evidence 
does not show symptoms that more nearly approximate the 
criteria for a 30 percent rating.  

The veteran is in receipt of a 30 percent evaluation under 
the new regulations, effective from the date of the March 
1998 examination.  Upon review of the record, the Board is of 
the opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's service-connected PTSD since 
March 1998, under either the old or the revised regulations.  

The March 1998 clinical findings, April 2003 clinical 
findings, and evaluation in June 2004 do not more nearly 
approximate a 50 percent disability evaluation.  In March 
1998 his GAF score was 53, in April 2003 it was 65 and then 
50 in June 2004.  The Board notes that his affect was blunted 
in April 2003 and in June 2004 was congruent with depressed 
mood.  In addition, he reported in June 2004 that he left a 
job in November because of confrontations.  However, his 
speech was normal, attention span and concentration were 
intact, his judgment was good and his memory was intact.  He 
had a long term relationship with his wife and occasional 
contact with adult children who lived outside the home.  

Although the most recent GAF score was 50, this is the high 
end of the range reflecting serious symptoms close to the 
range for moderate symptoms.  Further, the clinical findings 
at the June 2004 evaluation do not show the symptoms 
indicated for a GAF reflecting serious symptoms.  There are 
no clinical findings of suicidal ideation, severe obsessional 
rituals or frequent shoplifting.  The symptoms shown are more 
consistent with symptoms at the March 1998 and April 2003 
examinations when GAF scores in the moderate and mild range 
were assigned.  The foregoing medical evidence does not 
suggest that the veteran's symptomatology resulted in a 
reduction in reliability, flexibility, and efficiency levels 
as to result in considerable industrial impairment to warrant 
a 50 percent evaluation under the old regulations.   

With consideration of the revised regulations, the Board 
notes that, while the veteran's symptoms include flattened 
affect, and difficulty in establishing and maintaining 
effective work and social relationships, the majority of the 
symptoms enumerated under Diagnostic Code 9411 warranting a 
50 percent evaluation are, for the most part, not 
demonstrated herein.  The evidence of record is totally 
devoid of any report of difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Although at the March 1998 examination, the veteran thought 
he had frequent panic attacks and a panic disorder was 
diagnosed, the examiner did not associate the panic disorder 
with PTSD.  At subsequent PTSD examinations in April 2003 and 
June 2004, the veteran did not report any panic attacks, and 
no clinical finding or diagnosis of panic attacks was noted.  
Although the veteran has some of the symptomatology 
associated with a 50 percent disability rating the overall 
disability picture does not more nearly approximate the 50 
percent criteria such as to warrant an increased rating.  38 
C.F.R. § 4.7 (2004).

The Board concludes that a rating in excess of 10 percent is 
not warranted prior to March 10, 1998, and that a rating in 
excess of 30 percent is not warranted on and after that date.  
The Board finds that the evaluations assigned adequately 
reflect the clinically established impairment experienced by 
the veteran.  As the evidence preponderates against the claim 
for an increased rating for the veteran's service-connected 
PTSD prior to and since March 10, 1998, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (old and new versions).  
See Gilbert, supra.

Both the old and new regulations for evaluating the veteran's 
psychiatric disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his PTSD.  In sum, there is no indication in the record 
of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to an increased rating for residuals of fractured 
right scapula is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to March 10, 1998, is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
since March 10, 1998, is denied.



_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


